DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 
Claims 23-46 are under examination. 
Claims 47-50 have been withdrawn.

Withdrawn Claims 
Applicants have shifted from the invention originally elected invention (Group III, claim 23 filed 3/29/2017 and elected on 3/02/2020). It is noted that over the course of prosecution, Applicants have deleted limitations of originally elected claim 23 and replaced them with new limitations, resulting in a shift. Generally, the Office does not permit a shift. See MPEP 819.
Newly submitted claims 47-50 recite some limitations similar in scope to current claim 23 but are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Elected Group III (claim 23) was drawn to a method for querying a genetic data component for a variant. Elected claim 23 comprised the steps of:
 “passing” a variant as a query for a cohort possessing the variant, 
“passing” the variant and the cohort to determine an association result between the variant and a phenotype of the cohort,

“passing” the association result and the pedigree to store and index the association result and the pedigree by either the variant or the phenotype,
Querying the data analysis component by a target variant or a phenotype.

In contrast, new Claims 47-50 are drawn a different invention from that of original claim 23 with materially different design, functions, or effects and do not overlap in scope with the originally elected invention.
Claim 47 is drawn to:
Retrieving for each variant a plurality of variants based on at least one variant site, ore or more variant data files.
Generating a variant data index data structure identifying the presence or absence of the at least one variant site.
Compressing entries of each row of the variant data file index.
Retrieving one or more data files of one or more attributes associated with a gene of interest.
Claims 48-50 are drawn to:
Generating a variant data index data structure identifying the presence or absence of the at least one variant site.
Compressing each row of the variant data file index data structure.
Distributing to a cluster computer framework the variant data file index data structure

New claims 47-50 are drawn to different inventions from that of original claim 23 filed 3/29/2017 and elected on 3/02/2020. Currently claim 23 is under examination because of remaining limitations that are similar to those of original claim 23. A shift from the elected invention of Group III may result in a Notice of Non-Compliant amendment (37 CFR 1.121) being sent.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-50 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
Priority of US application 62/314684 filed 3/29/2016 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/2021 has been considered in full by the examiner. 

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of the Abstract Idea
The claims recite:
 Determining a plurality of variants of one or more genes within sequencing data. This limitation reads on mental step and is therefore an abstract idea.
Determining at least one variant site for each variant of the plurality of variants in sequencing data. This limitation reads on mental step and is therefore an abstract idea..
Determining for each variant of the plurality of variants, based on the at least one variant site, one or more variant data files containing the at least one variant site. The instant limitation reads on a mental step of determining a “file” that contains information on a variant and is therefore an abstract idea.
Generating a variant data file index data structure identifying presence or absence of the one or more variant site for each of the one or more variant data files, wherein the variant data file index data structure comprises a row for each variant of the plurality of variants and a column for each variant data file of the plurality of variant data files; wherein an entry at a given row and a given column indicates a presence or an absence of a given variant site of a given variant in a given variant data file. The instant 
The specification discloses (par. 00139) a “single table can then be generated comprising a row for each variant, and a column corresponding to each of the VCF files.” The recited data structure is interpreted to be a table. The instant limitation also reads on organizing data within labeled rows and columns which reads on mental process that can be performed using paper/pen or an Excel spread sheet.
“Compressing” the entries of each row of the variant data file index data structure as a single data value. This step reads on a process that can be performed by the human mind because the recited “compressing” reads on “expressing” or “abbreviating” entries as a single data value and associated count (e.g AAAGGGGGGTTTTCCC as 3A6G4T3C).. The claim is not specific as to the type of the compression being performed.
Determining one or more variants associated with a gene of interest. The instant limitation reads on a mental step of selecting information and is therefore an abstract idea.
Determining a cohort possessing one or more variants. The instant limitation reads on a step performed by the human mind and is therefore an abstract idea.
Determining based on the variant and the cohort an association result between one or more variants and a phenotype of the cohort. The instant limitation reads on a step performed by the human mind and is therefore an abstract idea.

Determining a target variant or target phenotype the indexed association result. The instant limitation reads on a step performed by the human mind and is therefore an abstract idea.

The claims further recite:
 Determining one or more variant sites in common among the plurality of variant data files, generating an index identifying presence or absence of variant sites, encoding a plurality of attributes as a single value which reads on assigning a single value to a plurality of attributes, as in claim 24.
Determining a final data file associated with the gene of interest and selecting a variant having a deleterious functional effect, as in claim 25.
Applying the query (i.e. search of examination) to phenotype data configured as an ontology wherein the ontology comprises a plurality of nodes, which reads on data organized in the form of a graph such as an acyclic graph wherein the relationship is determined based on pre-existing information (listed in claim 28), as in clams 26-28.
Determining one or more phenotypes for a plurality of patients and associating the sequence data and one or more phenotypes for each of the plurality of patients, as in claim 29.

Determining results of statistical tests, statistical significance and determining evidence of systematic bias, as in claim 3.
Determining association results between variant and phenotype, as in claim 32.
Determining a plurality of association results between the variant and the phenotype of the cohort and filtering the association results, as in claim 33.
Generating quality information, as in claim 35.
Indicating one or more of a hit using a mask (specification par. 00164 describing filter hit comparable to a mask) wherein the filter hit is based on a gene, phenotype, chromosome or position filter, as in claims 39-40.
Claims 44-46 are drawn to classifying variants, determining a variant site for a pLoF candidate and determining variant data files containing at least on variant serve to further limit the abstract ideas steps.
The claimed process steps read on steps that can be performed as a mental process or with mathematical concepts and therefore the claims are drawn to an abstract idea. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite an additional element that integrates the abstract idea into a practical application. 
Instead, the claims recite determining the indexed association result and causing, via a GUI, presentation of the indexed association result (claim 23), and generating a plot or visualization (claims 34, 36, 37, 38) and providing an interface to a user (claims 39). These steps of outputting the result are drawn to extra solution activity as described in MPEP 2106.05(g).
The recited abstract idea is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements which are limitations recited in addition the judicial exception (i.e. abstract idea):
Claim 23 recites limitations drawn to interaction with a user interface element of a graphical user interface  (GUI) and a file index, interaction with a second user interface element of the GUI; and interaction with a third user interface element of the GUI. Claim 23 also recites determining based on an interaction with a third user interface element of the GUI, via a results interface. 
Claim 23 recites “compressing entries of each row of the variant data file index data structure as a single data value wherein in a narrowing embodiment the limitation reads on performing Run-Length Encodings (RLE) as described in the specification (par. 0139). RLE is well known, routine and conventional as a basic form of data compression that converts consecutive identical values into a code consisting of a character and number marking the length of the run.
The additional elements further include causing via a GUI presentation of the indexed association result by causing via the GUI presentation of at least a portion of the pedigree, as in claims 23 and 43.
 “Passing” data to generic computer or software components, as in claim 42.
Generating a plot such as a Manhattan Plot or Q-Q Plot, as in claims 34 and 36.
Generate a visualization and provide and interface, as in claims  37-39.
Bookmark a prior visualization for later access, as in claim 41.

The specification discloses that a graphical user interface is configured to permit a user to input queries into the query/visualization component (page 35, par. 00113). Figures 4, 6, 7, 9, and 13 provide examples of GUIs and user interfaces.
The prior art is replete with evidence that GUIs and user interfaces for inputting data for query, analysis and outputting data is routine, conventional and well understood. Forer et al. (BMC Bioinformatics vol. 11, (2010) pages 1-9) evidence a Graphical User Interface with indexed rows and columns (i.e. a table), a panel for searching, and visualization (Figure 5); Feng et al. (BMC Genetics vol. 12 (2011) pages 1-4) evidence a GUI for user interaction and input and a GUI output (Figures 1 and 2); Carter (BMC Bioinformatics vol. 9 (2009) pages 1-6) evidence a GUI for user interaction and input. GUI’s and interfaces for receiving interactions and inputs from a user and displaying outputs after calculations are routine, conventional and well understood.
Generating a Manhattan Plot or Q-Q Plot is drawn to organizing and displaying data in a format that is well understood, routine and conventional as evidenced by at least Lipka et al. (Bioinformatics, vol. 28 (2012) pages 2397-2399) who teach a Manhattan Plot or Q-Q Plot (Figure 1 (f) and (h)) of gene association data on a 
Inputting, storing and outputting data is also considered extra solution activity as per MPEP 2106.05(g). 
Bookmarking a prior visualization is also routine because it reads on storing a graph in memory or bookmarking a page as is routine with an internet browser.
The recited “additional elements’” are directed to an implementation of routine, conventional and well understood computer technology provided with generic computers and commonly used software and therefore do not add or amount to significantly more.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 7/02/2021 have been fully considered but they are not persuasive. 
Applicants argue that the claims recite elements that are beyond a mental process, i.e. an integrated electronic system that supports the scalable storage or variant and phenotypic data for hundreds of thousands of subjects.

Moreover, the recited computer structures (which are the claims’ additional elements) are tangential to the recited process steps that are abstract ideas. The recited computer structures and compression does not meaningfully limit the recited abstract idea steps. Rather, the additional elements drawn to routine computer structures and routine computer functions comprise extra solution activities that are tangential or nominally related to the invention of determining an association between variants and a phenotype of a cohort, based on a target variable or phenotype. See MPEP 2106.05(g). It appears Applicants seek to patent an abstract idea of determining a phenotype-variant association using a database with phenotype-variant association data stored and retrieved in a well understood, routine and conventional manner.  
Applicants argue the newly presented limitation of “compressing the entries of each row of the variant file index data structure as a single data value and an associated count.” 
Intellectual Ventures I LLC v. Erie Indem. Co. In claim 23, the step of compressing entries of a row only serves to characterize the data format that is used to “determine one or more variants associated with a gene of interest” and then to finally determine an association between variant and phenotypes based on a target variant.
Other additional elements are drawn to the implementation of well known, routine, and conventional computer technology as a tool for performing the determination of an association between variants and phenotypes of a cohort based on a target variant. 

For the reasons set forth herein the claims do not meet the standards for patent eligibility set forth in the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, now incorporated into the MPEP sections 2106.04 and 2106.05. 

Claim Rejections - 35 USC § 112-1st paragraph
Claims 24-33 and 34-38 under 35 U.S.C. 112, first paragraph are withdrawn in view of Applicant’s amendments. Applicants have deleted the nonce terms (i.e. means plus function terminology) in the previous and current reply.
	 
Claim Rejections - 35 USC § 112-2nd paragraph
The rejection over claims 24-33 and 34-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant’s amendments in the previous and current reply. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631